 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 1 of 16 Page ID #:523




 1   Roya Rahmanpour (SBN 285076)
     Roya.Rahmanpour@btlaw.com
 2   Garrett Scott Llewellyn (SBN 267427)
     Garrett.Llewellyn@btlaw.com
 3   BARNES & THORNBURG LLP
     2029 Century Park East, Suite 300
 4   Los Angeles, California 90067
     Telephone: (310) 284-3880
 5   Facsimile: (310) 284-3894
 6   Attorneys for Plaintiff
     OMS INVESTMENTS, INC.
 7

 8   Cheryl S. Chang (SBN 237098)
     Chang@BlankRome.com
 9   BLANK ROME LLP
     2029 Century Park East, 6th Floor
10   Los Angeles, California 90067
     Telephone: (424) 239-3472
11   Facsimile: (424) 239-3434

12   Matthew A. Homyk (Pro Hac Vice)
     Mhomyk@BlankRome.com
13   BLANK ROME        LLP
     130 North 18th Street
14   Philadelphia, PA 19103
     Telephone: (215) 569-5360
15

16   Attorneys for Defendants
     HYDROGARDEN WHOLESALE SUPPLIES LIMITED &
17   HYDROGARDEN ENTERPRISES, INC.

18
                          UNITED STATES DISTRICT COURT
19                       CENTRAL DISTRICT OF CALIFORNIA
20
     OMS INVESTMENTS, INC., a                  Case No.: 2:19-CV-9956-JFW (MAA)
21   Delaware corporation,
                     Plaintiff,
22   v.                                        STIPULATED PROTECTIVE ORDER
     HYDROGARDEN WHOLESALE
23   SUPPLIES LIMITED, a United
     Kingdom limited company and
24   HYDROGARDEN ENTERPRISES,
     INC., a California corporation,
25
                    Defendants.
26

27

28
                                  STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 2 of 16 Page ID #:524




 1   1.    PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be
 5   warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does not
 7   confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable legal
10   principles. The parties further acknowledge, as set forth in Section 13.3, below, that this
11   Stipulated Protective Order does not entitle them to file confidential information under
12   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
13   standards that will be applied when a party seeks permission from the court to file
14   material under seal. Discovery in this action is likely to involve production of
15   confidential, proprietary, or private information for which special protection from public
16   disclosure and from use for any purpose other than prosecuting this litigation may be
17   warranted.
18   2.    GOOD CAUSE STATEMENT
19         This action is likely to involve trade secrets, customer and pricing lists and other
20   valuable research, development, commercial, financial, technical and/or proprietary
21   information for which special protection from public disclosure and from use for any
22   purpose other than prosecution of this action is warranted. Such confidential and
23   proprietary materials and information consist of, among other things, confidential
24   business or financial information, information regarding confidential business practices,
25   or other confidential research, development, or commercial information (including
26   information implicating privacy rights of third parties), information otherwise generally
27   unavailable to the public, or which may be privileged or otherwise protected from
28   disclosure under state or federal statutes, court rules, case decisions, or common law.
                                                  1
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 3 of 16 Page ID #:525




 1   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 2   disputes over confidentiality of discovery materials, to adequately protect information the
 3   parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
 4   necessary uses of such material in preparation for and in the conduct of trial, to address
 5   their handling at the end of the litigation, and to serve the ends of justice, a protective
 6   order for such information is justified in this matter. It is the intent of the parties that
 7   information will not be designated as confidential for tactical reasons and that nothing be
 8   so designated without a good faith belief that it has been maintained in a confidential,
 9   non-public manner, and there is good cause why it should not be part of the public record
10   of this case.
11   3.     DEFINITIONS
12          3.1      Action: This pending federal lawsuit.
13          3.2      Challenging Party: a Party or Non-Party that challenges the designation of
14   information or items under this Order.
15          3.3      “CONFIDENTIAL” Information or Items: information (regardless of how it
16   is generated, stored or maintained) or tangible things that qualify for protection under
17   Federal Rule of Civil Procedure 26(c).
18          3.4      “HIGHLY CONFIDENTIAL--ATTORNEYS’ EYES ONLY” Information
19   or Items: extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure
20   of which to another Party or Non-Party would create a substantial risk of serious harm
21   that could not be avoided by less restrictive means, and as specified above in the Good
22   Cause Statement.
23          3.5      Counsel (without qualifier): Outside Counsel of Record and House
24   Counsel (as well as their support staff).
25          3.6      Designating Party: a Party or Non-Party that designates information or
26   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
27   or “HIGHLY CONFIDENTIAL--ATTORNEYS’ EYES ONLY.”
28   //
                                                    2
                                     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 4 of 16 Page ID #:526




 1         3.7    Disclosure or Discovery Material: all items or information, regardless of
 2   the medium or manner in which it is generated, stored, or maintained (including, among
 3   other things, testimony, transcripts, and tangible things), that are produced or generated
 4   in disclosures or responses to discovery in this matter.
 5         3.8    Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 7   expert witness or as a consultant in this Action.
 8         3.9    House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         3.10 Non-Party: any natural person, partnership, corporation, association, or
12   other legal entity not named as a Party to this Action.
13         3.11 Outside Counsel of Record: attorneys who are not employees of a party to
14   this Action but are retained to represent or advise a party to this Action and have
15   appeared in this Action on behalf of that party or are affiliated with a law firm which has
16   appeared on behalf of that party.
17         3.12 Party: any party to this action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20         3.13 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22         3.14 Professional Vendors: persons or entities that provide litigation support
23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
25   their employees and subcontractors.
26         3.15 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL--ATTORNEYS’
28   EYES ONLY.”
                                                  3
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 5 of 16 Page ID #:527




 1         3.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   4.    SCOPE
 4         The protections conferred by this Stipulated Protective Order cover not only
 5   Protected Material (as defined above), but also (1) any information copied or extracted
 6   from Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 7   Material; and (3) any testimony, conversations, or presentations by Parties or their
 8   Counsel that might reveal Protected Material. However, the protections conferred by this
 9   Stipulation and Order do not cover the following information: (a) any information that is
10   in the public domain at the time of disclosure to a Receiving Party or becomes part of the
11   public domain after its disclosure to a Receiving Party as a result of publication not
12   involving a violation of this Order, including becoming part of the public record through
13   trial or otherwise; and (b) any information known to the Receiving Party prior to the
14   disclosure or obtained by the Receiving Party after the disclosure from a source who
15   obtained the information lawfully and under no obligation of confidentiality to the
16   Designating Party. Any use of Protected Material at trial shall be governed by a separate
17   agreement or order.
18   5.    DURATION
19         Even after final disposition of this litigation, the confidentiality obligations imposed
20   by this Stipulated Protective Order shall remain in effect until a Designating Party agrees
21   otherwise in writing or a court order otherwise directs. Final disposition shall be deemed
22   to be the later of (1) dismissal of all claims and defenses in this Action, with or without
23   prejudice; and (2) final judgment herein after the completion and exhaustion of all
24   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits for
25   filing any motions or applications for extension of time pursuant to applicable law.
26   6.    DESIGNATING PROTECTED MATERIAL
27         6.1    Exercise of Restraint and Care in Designating Material for Protection. Each
28   Party or Non-Party that designates information or items for protection under this
                                                  4
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 6 of 16 Page ID #:528




 1   Stipulated Protective Order must take care to limit any such designation to specific
 2   material that qualifies under the appropriate standards. The Designating Party must
 3   designate for protection only those parts of material, documents, items, or oral or written
 4   communications that qualify – so that other portions of the material, documents, items, or
 5   communications for which protection is not warranted are not swept unjustifiably within
 6   the ambit of this Stipulated Protective Order.
 7         Mass, indiscriminate, or routinized designations are prohibited. Designations that
 8   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 9   to unnecessarily encumber or retard the case development process or to impose
10   unnecessary expenses and burdens on other parties) expose the Designating Party to
11   sanctions.
12         If it comes to a Designating Party’s attention that information or items that it
13   designated for protection do not qualify for protection, that Designating Party must
14   promptly notify all other Parties that it is withdrawing the mistaken designation.
15         6.2    Manner and Timing of Designations. Except as otherwise provided in this
16   Stipulated Protective Order (see, e.g., second paragraph of section 6.2(a) below), or as
17   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
18   protection under this Stipulated Protective Order must be clearly so designated before the
19   material is disclosed or produced.
20         Designation in conformity with this Stipulated Protective Order requires:
21         (a) for information in documentary form (e.g., paper or electronic documents, but
22   excluding transcripts of depositions or other pretrial or trial proceedings), that the
23   Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
24   material. If only a portion or portions of the material on a page qualifies for protection, the
25   Producing Party also must clearly identify the protected portion(s) (e.g., by making
26   appropriate markings in the margins).
27         A Party or Non-Party that makes original documents or materials available for
28   inspection need not designate them for protection until after the inspecting Party has
                                                   5
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 7 of 16 Page ID #:529




 1   indicated which documents or materials it would like copied and produced. During the
 2   inspection and before the designation, all of the material made available for inspection
 3   shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 4   documents it wants copied and produced, the Producing Party must determine which
 5   documents, or portions thereof, qualify for protection under this Stipulated Protective
 6   Order. Then, before producing the specified documents, the Producing Party must affix
 7   the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL--ATTORNEYS’ EYES ONLY”
 8   legend to each page that contains Protected Material. If only a portion or portions of the
 9   material on a page qualifies for protection, the Producing Party also must clearly identify
10   the protected portion(s) (e.g., by making appropriate markings in the margins).
11         (b) for testimony given in deposition or in other pretrial or trial proceedings, that
12   the Designating Party identify on the record, before the close of the deposition, hearing, or
13   other proceeding, or within thirty (30) days after receipt of the transcript of the
14   proceeding, all protected testimony. Until expiration of the 30-day period, the entire
15   transcript shall be treated as designated as “HIGHLY CONFIDENTIAL--ATTORNEYS’
16   EYES ONLY.”
17         (c) for information produced in some form other than documentary and for any
18   other tangible items, that the Producing Party affix in a prominent place on the exterior of
19   the container or containers in which the information or item is stored the legend
20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL--ATTORNEYS’ EYES ONLY.” If
21   only a portion or portions of the information or item warrant protection, the Producing
22   Party, to the extent practicable, shall identify the protected portion(s).
23         6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
24   to designate qualified information or items does not, standing alone, waive the
25   Designating Party’s right to secure protection under this Stipulated Protective Order for
26   such material. Upon timely correction of a designation, the Receiving Party must make
27   reasonable efforts to assure that the material is treated in accordance with the provisions
28   of this Stipulated Protective Order.
                                                   6
                                    STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 8 of 16 Page ID #:530




 1   7.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2             7.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
 3   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
 4   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
 5   unnecessary economic burdens, or a significant disruption or delay of the litigation, a
 6   Party does not waive its right to challenge a confidentiality designation by electing not to
 7   mount a challenge promptly after the original designation is disclosed.
 8             7.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
 9   process under Local Rule 37-1 et seq., and with Section 4 of Judge Audero’s Procedures
10   (“Mandatory Telephonic Conference for Discovery Disputes”).1
11             7.3    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
12   stipulation pursuant to Local Rule 37-2.
13             7.4    The burden of persuasion in any such challenge proceeding shall be on the
14   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
15   to harass or impose unnecessary expenses and burdens on other parties) may expose the
16   Challenging Party to sanctions. Unless the Designating Party has waived the
17   confidentiality designation by failing to file a motion to retain confidentiality as
18   described above, all parties shall continue to afford the material in question the level of
19   protection to which it is entitled under the Producing Party’s designation until the court
20   rules on the challenge.
21   8.        ACCESS TO AND USE OF PROTECTED MATERIAL
22             8.1    Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this case
24   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
25   Material may be disclosed only to the categories of persons and under the conditions
26   described in this Stipulated Protective Order. When the litigation has been terminated, a
27   Receiving Party must comply with the provisions of section 14 below (FINAL
28   1
         Judge Audero’s Procedures are available at https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                           7
                                        STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 9 of 16 Page ID #:531




 1   DISPOSITION).
 2         Protected Material must be stored and maintained by a Receiving Party at a
 3   location and in a secure manner that ensures that access is limited to the persons
 4   authorized under this Stipulated Protective Order.
 5         8.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 6   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 7   may disclose any information or item designated “CONFIDENTIAL” only to:
 8         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 9   employees of said Outside Counsel of Record to whom it is reasonably necessary to
10   disclose the information for this Action;
11         (b) up to and including three (3) designated representatives of the Receiving Party
12   to whom disclosure is reasonably necessary for this litigation provided that they have
13   completed the “Acknowledgement and Agreement to be Bound by Protective Order
14   (Exhibit A) and the Receiving Party provides copies of the executed forms to the
15   Designating Party, except that either party may in good faith request the other party’s
16   consent to designate one or more additional representatives, the other party shall not
17   unreasonably withhold such consent, and the requesting party may seek leave of Court to
18   designate such additional representative(s) if the requesting party believes the other party
19   has unreasonably withheld such consent;
20         (c) Experts (not including existing employees or affiliates of a Receiving Party or
21   an affiliate of a Receiving Party) retained for the purpose of assisting with this litigation,
22   provided that: (1) such Experts are not presently employed by the Receiving Party for
23   purposes other than this Action; (2) before access is given, the Expert has completed the
24   “Acknowledgement and Agreement to be Bound by Protective Order” (Exhibit A) and the
25   same is served upon the Designating Party with a current curriculum vitae of the Expert at
26   least seven (7) days before access to the Protected Material is to be given to that Expert, to
27   allow the Designating Party to object to and notify the Receiving Party in writing that it
28   objects to disclosure of Protected Material to the Expert;
                                                   8
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 10 of 16 Page ID #:532




 1          (d) the court and its personnel;
 2          (e) court reporters and their staff, professional jury or trial consultants, mock
 3   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
 4   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
 5   (Exhibit A);
 6          (f) the author or prior recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information, and such
 8   person shall be given access only to the specific document;
 9          (g) other persons only by written consent of the Designating Party or upon order of
10   the Court and on such conditions as may be agreed or ordered, provided that any such
11   person has completed the “Acknowledgment and Agreement to Be Bound By Protective
12   Order” (Exhibit A) and the same is served upon the Designating Party.
13          8.3     Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
14   Information or Items. Unless otherwise ordered by the court or permitted in writing by the
15   Designating Party, any information or item designated “HIGHLY CONFIDENTIAL—
16   ATTORNEY’S EYES ONLY” may only be disclosed to individuals listed in Sections
17   7.2(a),(c), (d), (e), (f) and (g).
18          8.4     Use of Protected Materials During Depositions or Hearings: Subject to the
19   terms of this Protective Order, the Parties may use Protected Material in taking
20   testimony at any deposition or hearing provided that the Protected Material is disclosed
21   only to a person(s) who is: (i) identified in the Protected Material as an author,
22   addressee, or copy recipient of such Protected Material, (ii) although not identified as an
23   author, addressee, or copy recipient of such Protected Material, has, in the ordinary
24   course of business, seen such Protected Material, (iii) a current officer, director or
25   employee of the Designating Party, or any person designated by the Designating Party to
26   testify under Fed. R. Civ. P. 30(b)(6); (iv) counsel for a Party, including outside counsel
27   and in-house counsel (subject to Sections 7.2 and 7.3 of this Protective Order); (v) an
28   outside consultant, and/or expert retained for the purpose of this litigation (subject to
                                                   9
                                      STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 11 of 16 Page ID #:533




 1   Sections 7.2 and 7.3 of this Protective Order); (vi) court reporters and videographers;
 2   (vii) the Court; or (viii) other persons entitled hereunder to access to Protected Material.
 3   A Receiving Party may not use Protected Material designated by a Designating Party as
 4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in taking testimony at
 5   any deposition or hearing if the witness is a current or former officer, director or
 6   employee of the Receiving Party or a current or former officer, director or employee of a
 7   company affiliated with the Receiving Party unless prior authorization is obtained from
 8   counsel representing the Designating Party or from the Court. Protected Material shall
 9   not be disclosed to any other persons at any deposition or hearing unless prior
10   authorization is obtained from counsel representing the Designating Party or from the
11   Court.
12   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13            OTHER LITIGATION
14            If a Party is served with a subpoena or a court order issued in other litigation that
15   compels disclosure of any information or items designated in this action as
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL--ATTORNEYS’ EYES ONLY,” that
17   Party must:
18            (a) promptly notify in writing the Designating Party. Such notification shall include
19   a copy of the subpoena or court order;
20            (b) promptly notify in writing the party who caused the subpoena or order to issue
21   in the other litigation that some or all of the material covered by the subpoena or order is
22   subject to this Protective Order. Such notification shall include a copy of this Stipulated
23   Protective Order; and
24            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
25   Designating Party whose Protected Material may be affected.
26            If the Designating Party timely seeks a protective order, the Party served with the
27   subpoena or court order shall not produce any information designated in this action as
28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL--ATTORNEYS’ EYES ONLY”
                                                    10
                                     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 12 of 16 Page ID #:534




 1   before a determination by the court from which the subpoena or order issued, unless the
 2   Party has obtained the Designating Party’s permission. The Designating Party shall bear
 3   the burden and expense of seeking protection in that court of its confidential material –
 4   and nothing in these provisions should be construed as authorizing or encouraging a
 5   Receiving Party in this action to disobey a lawful directive from another court.
 6   10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 7         THIS LITIGATION
 8         (a) The terms of this Order are applicable to information produced by a Non-Party
 9   in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
10   Parties in connection with this litigation is protected by the remedies and relief provided
11   by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
12   from seeking additional protections.
13         (b) In the event that a Party is required, by a valid discovery request, to produce a
14   Non-Party’s confidential information in its possession, and the Party is subject to an
15   agreement with the Non-Party not to produce the Non-Party’s confidential information,
16   then the Party shall:
17                  (1) promptly notify in writing the Requesting Party and the Non-Party that
18         some or all of the information requested is subject to a confidentiality agreement
19         with a Non-Party;
20                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective
21         Order in this litigation, the relevant discovery request(s), and a reasonably specific
22         description of the information requested; and
23                  (3) make the information requested available for inspection by the Non-
24         Party.
25         (c) If the Non-Party fails to object or seek a protective order from this court within
26   14 days of receiving the notice and accompanying information, the Receiving Party may
27   produce the Non-Party’s confidential information responsive to the discovery request. If
28   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                                                 11
                                    STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 13 of 16 Page ID #:535




 1   information in its possession or control that is subject to the confidentiality agreement
 2   with the Non-Party before a determination by the court. Absent a court order to the
 3   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 4   court of its Protected Material.
 5   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 9   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
10   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
11   unauthorized disclosures were made of all the terms of this Stipulated Protective Order,
12   and (d) request such person or persons to execute the “Acknowledgment and Agreement
13   to Be Bound by Protective Order” (Exhibit A).
14   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15         PROTECTED MATERIAL
16         Nothing in this Stipulated Protective Order shall require production of documents,
17   information or other material that a Party contends is protected from disclosure by the
18   attorney-client privilege, the work product doctrine, or other privilege, doctrine, or
19   immunity. When a Producing Party gives notice to Receiving Parties that certain
20   inadvertently produced material is subject to a claim of privilege or other protection, the
21   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
22   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
23   established in an e-discovery order that provides for production without prior privilege
24   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
25   an agreement on the effect of disclosure of a communication or information covered by
26   the attorney-client privilege or work product protection, the parties may incorporate their
27   agreement in the stipulated protective order submitted to the court.
28   13.   MISCELLANEOUS
                                                  12
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 14 of 16 Page ID #:536




 1         13.1 Right to Further Relief. Nothing in this Stipulated Protective Order abridges
 2   the right of any person to seek its modification by the court in the future.
 3         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 4   Stipulated Protective Order no Party waives any right it otherwise would have to object to
 5   disclosing or producing any information or item on any ground not addressed in this
 6   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 7   to use in evidence of any of the material covered by this Protective Order.
 8         13.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 9   Material must comply with Local Civil Rule 79-5 and the presiding judge’s instructions.
10   Protected Material may only be filed under seal pursuant to a court order authorizing the
11   sealing of the specific Protected Material at issue. If a Party’s request to file Protected
12   Material under seal is denied by the court, then the Receiving Party may file the
13   information in the public record unless otherwise instructed by the court.
14   14.   FINAL DISPOSITION
15         Within 60 days after the final disposition of this Action, as defined in paragraph 5,
16   each Receiving Party must return all Protected Material to the Producing Party or destroy
17   such material. As used in this subdivision, “all Protected Material” includes all copies,
18   abstracts, compilations, summaries, and any other format reproducing or capturing any of
19   the Protected Material. Whether the Protected Material is returned or destroyed, the
20   Receiving Party must submit a written certification to the Producing Party (and, if not the
21   same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
22   (by category, where appropriate) all the Protected Material that was returned or destroyed
23   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
24   compilations, summaries or any other format reproducing or capturing any of the
25   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
26   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
27   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
28   work product, and consultant and expert work product, even if such materials contain
                                                  13
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 15 of 16 Page ID #:537




 1   Protected Material. Any such archival copies that contain or constitute Protected Material
 2   remain subject to this Stipulated Protective Order as set forth in Section 4 (DURATION).
 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5
       Dated: January 12, 2021                     BARNES & THORNBURG LLP
 6
                                                   By: /s/ Roya Rahmanpour
 7                                                   Roya Rahmanpour
                                                     Attorneys for Plaintiff
 8                                                   OMS Investments, Inc.
 9
       Dated: January 12, 2021                     BLANK ROME LLP
10
                                                   By: /s/ Matthew A. Homyk
11
                                                     Cheryl S. Chang
12                                                   Matthew A. Homyk
                                                     Attorneys for Defendants
13                                                   HydroGarden Wholesale Supplies
                                                     Limited and HydroGarden
14                                                   Enterprises, Inc.

15

16                                        ATTESTATION
17         Pursuant to L.R. 5-4.3.4(a)(2), all other signatories listed, and on whose behalf
18   this filing is submitted, concur in the filing’s content and have authorized the filing.
19
                                                       /s/ Roya Rahmanpour
20                                                     Roya Rahmanpour
21

22
     PURSUANT TO STIPULATION AND FOR GOO
                                     GOOD
                                       OD CAUSE SHOWN,
                                                SHOWN, IT IS
                                                          I SO
23
     ORDERED.
24
     DATED: ________________________
              01/15/2021
25
                                                    Maria
                                                     ariaa A.
                                                           A. Audero
                                                              Audero
26                                                  United
                                                      ited States Magistrate Judge
27

28
                                                  14
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-09956-JFW-MAA Document 44 Filed 01/15/21 Page 16 of 16 Page ID #:538




 1                                           EXHIBIT A
 2                        ACKNOWLEDGMENT AND AGREEMENT
 3                         TO BE BOUND BY PROTECTIVE ORDER
 4         I, ________________________________ [full name], of ________________
 5   _______________________________ [full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was issued
 7   by the United States District Court for the Central District of California on _________
 8   [date] in the case of OMS Investments, Inc. v. HydroGarden Wholesale Supplies Limited,
 9   et al (Case No. 2:19-cv-09956-JFW-MAA). I agree to comply with and to be bound by all
10   the terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action.
19         I hereby appoint _____________________________ [full name] of
20   ______________________________________________ [full address and telephone
21   number] as my California agent for service of process in connection with this action or
22   any proceedings related to enforcement of this Stipulated Protective Order.
23

24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                                  15
                                   STIPULATED PROTECTIVE ORDER
